Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 1 of 104 Pageid#: 117




                                                                                 5:19mj00057
                           AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE


       I, Steven W. Duke, being first duly sworn, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of applications under Rule 41 of the Federal Rules

of Criminal Procedure for a warrant to search the following:


            a. Premises known as 163 Dairy Corner Place, Apartment 2, Winchester, Virginia

22602, hereinafter “PREMISES,” further described in Attachment A-1, for the things described

in Attachment B-1;


            b. Premises known as 170 Cole Lane, Unit 227, Winchester, Virginia 22602,

hereinafter “PREMISES,” further described in Attachment A-2, for the things described in

Attachment B-1;


            c. Cellular telephone device, hereinafter “DEVICE,” assigned telephone number

540-247-5799, a Samsung Galaxy J7 (32GB), serial number 358601090506141, further

described in Attachment A-3, for the things described in Attachment B-2;


       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since January 2009. As such, I am a law enforcement officer of the United States within



                                                1
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 2 of 104 Pageid#: 118




the meaning of 18 U.S.C. § 2510(7), and am empowered by law to conduct investigations and to

make arrests for offenses enumerated in 18 U.S.C. § 2516.

       3.      I was hired by the FBI as a Special Agent in January 2009, and successfully

completed new agent training at the FBI Academy in Quantico, Virginia, in May 2009. I am

currently assigned to the Winchester Resident Agency of the Richmond Field Office. As a

Special Agent of the FBI, I have investigated violations of federal law and have gained

experience and knowledge through investigations and training, and from discussions with law

enforcement officers with experience and training in investigating violations of federal law.

       4.      As part of my duties as a Special Agent, I investigate criminal activity related to a

number of federal violations, including mailing threatening communications, in violation of 18

U.S.C. § 876(c), and use of weapons of mass destruction, in violation of U.S.C. § 2332a(a). My

experience includes, but is not limited to, conducting physical surveillance, interviewing

witnesses, conducting database checks, analyzing telephone records, writing affidavits for search

warrants, executing search warrants, and working with undercover agents and informants. I have

become familiar with matters including, but not limited to, the means and methods used by

individuals who utilize the United States Postal Service (USPS) to send threatening

communications to others, and the means and methods used by individuals to harm or threaten

others with explosive devices.

       5.      Through my training and experience, and from discussions with other law

enforcement officers, I have become familiar with the methods of operations typically utilized by

individuals who seek to evade law enforcement while threatening others via mailed

                                                 2
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 3 of 104 Pageid#: 119




communications, or evade law enforcement while attempting to harm or threaten others via the

use of explosive devices. I know that such individuals utilize the USPS to conceal their identity

from those they threaten. I am aware that such individuals typically travel to a location away

from their residence to place the threatening communication(s) in the mail, and conceal their

identity by using fictitious return addresses or by providing no return address. I am familiar with

countermeasures used by such individuals to evade law enforcement identification, such as

wearing gloves to prevent fingerprints on the threatening communication and/or explosive

device, use of commonly-found stamps, and avoiding hand-written communications.

       6.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       7.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations and/or attempted violations of 18 U.S.C. § 876(c) and 18 U.S.C. § 2332a(a) have been

committed by GERALD DRAKE (DRAKE). There is also probable cause to search the

PREMISES described in Attachments A-1 and A-2 for evidence of these crimes as further

described in Attachment B-1, and the DEVICE described in Attachment A-3 for evidence of

these crimes as further described in Attachment B-2.

                                      PROBABLE CAUSE


       8.      On September 23, 2017, a letter was received, via the USPS, at the visitor’s center

of the Cedar Creek Battlefield Foundation (CCBF), 8437 Valley Pike, Middletown, Virginia
                                                  3
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 4 of 104 Pageid#: 120




22645. The letter was sent in an envelope that contained, in the upper-left corner, a printed

symbol commonly associated with Antifa. Online resources describe Antifa as a conglomeration

of left wing, autonomous, anti-fascist militant groups who oppose far-right and white

supremacist ideologies directly, rather than politically, by employing tactics such as digital

activism, property damage, and physical violence. The Antifa symbol displayed on the envelope

(see Figure A) included a black flag and a red flag inside a circle, with the black flag positioned

in front of the red flag.

        Figure A




        9.      Your affiant is aware that this is one of the most common symbols associated with

Antifa. The envelope was postmarked on September 21, 2017, at the USPS’s Northern Virginia

processing center. The top of the letter also contained the same printed Antifa symbol displayed

on the envelope. The letter was typed and included threatening language toward the “Cedar

Creek Battlefield People.” The writer of the letter stated, “You need to cancel your coming up

celebration of the Civil War on October 13, 14, 15, 2017. If you choose to continue with this

farce of history, that clearly celebrates the war to keep African-Americans in chains, than we
                                                 4
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 5 of 104 Pageid#: 121




have no choice but to come and protest. We will come, and disrupt, and cause problems for all

those who attend this atrocity of history. Several hundred of our supporters will attend, and slash

tires, block traffic, harass Patrons, and re-enactors. We will make Charlottesville look like a

Sunday picnic! Many of us have dogs, so will bring dog feces to throw on people! We will also

throw cups of human urine! We might resort to actually firing guns into the camps and at the re-

enactors! We will put poison in the water, we will use noise to disrupt the battles and sleep!

These events must stop! Our local organizer tells us he is ready to go! You have been warned,

now if it is not called off, we will destroy you! You have less than 1 month to issue a

cancellation notice, do it asap!”

       10.     On October 14, 2017, the CCBF held the planned battle reenactment at the Cedar

Creek Battlefield in Middletown, Virginia. The annual event has been held since 1990, at the

same battlefield on which the Civil War Battle of Cedar Creek was fought. During the afternoon

hours on October 14, 2017, while the battle reenactment was occurring, an unexploded pipe

bomb (see Figure B) was discovered in a sutler (Civil War era merchant) tent on the battlefield

property. The pipe bomb was rendered safe by a Virginia State Police (VSP) bomb technician,

and turned over to the FBI for processing. The pipe bomb device was constructed by using a

metal pipe nipple, metal nuts glued to the pipe nipple, metal end caps, a 9-volt battery, black and

red wires, and a mercury switch. The inside of the pipe nipple contained smokeless powder and

Pyrodex (low explosive ammunition propellants), and BBs. Despite widespread media coverage

of the pipe bomb discovery, your affiant is unaware of any public claims of responsibility by an

individual or group.

                                                 5
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 6 of 104 Pageid#: 122




Figure B




       11.     On November 6, 2017, an envelope containing a threatening letter was received

by the Gettysburg Times, 1570 Fairfield Road, P.O. Box 3669, Gettysburg, Pennsylvania 17325,

sent via the USPS. The upper-left corner of the envelope contained the same printed Antifa

symbol that was displayed on the letter received by CCBF on September 23, 2017. The envelope

was postmarked on November 2, 2017, at the USPS’s Northern Virginia processing center. The

top of the letter contained the same printed Antifa symbol displayed on the envelope. The typed

letter contained threats to run over people with trucks, set fires, and have a shooter on a rooftop

or a hotel window. Based on the content and timing of the letter, the threats were made in

reference to the Gettysburg Remembrance Day parade scheduled for November 18, 2017. The

writer stated that these threats would be carried out if Confederate flags, or Confederate men and

women, were allowed in the parade. The letter included the statement, “For proof that we did

                                                 6
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 7 of 104 Pageid#: 123




cedar creek terror attack, the bomb was pipe with end caps, 9 volt battery, mercury switch,

epoxy, nuts, BB’s.”

       12.       On November 13, 2017, JOHN BUCHHEISTER (BUCHHEISTER), a resident of

Gettysburg, Pennsylvania, who owned and operated a sutler business called The Maryland

Sutler, reported to law enforcement that he received a suspicious letter in the mail. The envelope

containing the letter was postmarked on November 2, 2017, at the USPS’s Northern Virginia

processing center. The top of the letter contained the same printed Antifa symbol displayed on

the letters received by CCBF and the Gettysburg Times. The letter was typed, and the writer

stated, “Thank you so much for putting on Facebook that a teenager was arrested for the threat to

Cedar Creek, it was so much easier to bring in a bomb. Do something like this again for us, we

are coming to the Gettysburg Parade and speech. Thank you again for all your help in the last

terror event.”

       13.       On June 19, 2018, the Winchester Star newspaper, 2 North Kent Street,

Winchester, Virginia 22601, printed an article that discussed CCBF’s plans to increase security

for the 2018 Cedar Creek Battlefield reenactment. On June 29, 2018, the Winchester Star

newspaper received an envelope, via USPS, that contained a threatening letter addressed to “Joe

Darezzo.” JOSEPH D’AREZZO (D’AREZZO) was the president of the CCBF Board of

Directors (BOD) at that time. The envelope contained a printed Antifa symbol in the upper-left

corner. The symbol was similar to the symbols displayed on the previous threat letters, but the

positions of the red and black flags were reversed from the way they were displayed on the

previous letters. The envelope was postmarked on June 26, 2018, at the USPS’s Baltimore,

                                                7
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 8 of 104 Pageid#: 124




Maryland, processing center. The top of the letter contained the same printed Antifa symbol

displayed on the envelope, with the exception of additional words included on the circle that

were not present on the envelope’s symbol. These words were “Antifascist USA” and “Action.”

(see Figure C)

                                            Figure C




        14.      The letter writer threatened to kill D’AREZZO’s mother with a car bomb if the

2018 Cedar Creek Battlefield reenactment was not cancelled. The letter also included methods

that could be used to bring weapons and destructive devices into the reenactment grounds. The

writer included the statements, “Don’t think metal detectors will help, we have plastic pipe

bombs…” and “If you won’t stop this celebration of slavery than maybe we need to hurt the

participants to stop it instead of just the visitors.” The final line of the letter read, “We are the

ones that did it to you last year, we used a bad bomb guy his mercury switch, and rocket launch

wire didn’t work on the pipe bomb covered in nuts, just so you know we are real and returning.”

At the bottom of the page, the letter contained a statement that the letter was also sent to Cedar

Creek to warn them that they will be attacked again.

        15.      On June 29, 2018, the CCBF received an envelope, via USPS, that contained a

threatening letter identical to the letter received by the Winchester Star newspaper on June 29,



                                                   8
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 9 of 104 Pageid#: 125




2018. The envelope was postmarked on June 26, 2018, at the USPS’s Baltimore, Maryland,

processing center.

       16.     On July 2, 2018, BUCHHEISTER reported to law enforcement that he received

another suspicious letter, via USPS, at his residence in Gettysburg, Pennsylvania. The envelope

that contained the letter was postmarked on June 29, 2018, at the USPS’s Northern Virginia

processing center, and contained a printed Antifa symbol (see Figure D) in the upper-left corner.

The top of the letter also contained the same printed symbol. These symbols were identical to

the symbol displayed on the envelope received by the Winchester Star on June 29, 2018.

                                            Figure D




       17.     The typed letter was addressed to “Joe”, and the writer stated, “Since we can’t

seem to get you to stop this celebration of a war to keep men in chains, maybe if we go after your

volunteers that help out you will stop this. I like the idea of burning your mother alive in a car

bomb.” The writer also made threats to the CCBF visitor’s center, stating, “Our many members

have suggested we blow up your visitor building, or shoot it up. I like the idea of burning it to

the ground.” Additional statements in the letter mentioned ways to bring weapons into the

reenactment event, including, “We now have plastic bombs, so metal detectors are useless! We

have found a man this going to pose as a enactor to drive in some kind of fertilizer bomb. We

have coolers, thermoses, water bottles all made into small IED’s.” The final line of the letter
                                                9
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 10 of 104 Pageid#: 126




read, “To our great friend the Maryland sutler, let everyone know it is going to be a “Blast” at

Cedar Creek this fall. We sent the above letter to them.”

       18.     Due to the threatening letters, and the pipe bomb discovery in 2017, the CCBF

cancelled the 2018 Cedar Creek Battlefield reenactment on July 3, 2018.

       19.     On October 2, 2018, the Winchester Star newspaper printed an article titled,

“Cedar Creek Battlefield Foundation President, Board Member Resign Over Safety Concerns.”

The article discussed D’AREZZO’s decision to resign as the president of CCBF because he did

not believe other board members were taking the threats seriously enough.

       20.     On October 10, 2018, an envelope was received at the CCBF visitor’s center that

contained a threatening letter. Neither the envelope nor the letter contained any printed symbols.

The envelope was postmarked on October 5, 2018, at the USPS’s Northern Virginia processing

center. The typed letter was addressed to “Joe D’Arezzo,” and referenced his departure from the

CCBF board. The writer stated, “Sorry to see you go. You were the only one there who knew

what we are able to do.” The letter also contained threats to the daughters of JEANNETTE

SHAFFER (SHAFFER). SHAFFER was the acting president of CCBF after D’AREZZO

resigned. The writer stated, “If Jeannette Shaffer thinks she is safe, well she is right, but her

children are not! If she puts together a reenactment to celebrate keeping men in chains, we will

come after her girls. We have a convicted rapist that would love to introduce them to his penis.”

The writer also threatened to kill specific individuals, stating, “Or we might kill Dr. Stan

Hirschberg, or Tim, Pat, or a few volunteers. It looks like we are going to have to burn the store

down, Pat keeps opening it up, or we could just shoot him in the morning.” The writer also made

                                                 10
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 11 of 104 Pageid#: 127




a reference to SHAWN MOWBRAY (MOWBRAY), stating, “You also have a rat in your place,

our information about everything you are or were doing came from him. Yes, we like real

information, but we also hate rats. You might want to get rid of him. Shawn Mowbray is your

rat. We will continue to get information from our other friends.” Based on witness interviews,

your affiant knows that MOWBRAY is a resident of Frederick County, Virginia, and is a Civil

War reenactor. The letter writer also made a reference to D’AREZZO’s parents, stating, “You

and your pretty mother, and bald headed dad are now safe, keep speaking the truth, expose this

foundation for what it is, a big bunch of racists.” The final line of the letter read, “We are also

looking at fun at Gettysburg if the weather cooperates this year. Electronics and fuses don’t

work well in rain.”

       21.     On November 5, 2018, the office of the mayor of Gettsyburg, Pennsylvania,

opened an envelope that the office received, via USPS, on November 2, 2018. The envelope was

postmarked on October 31, 2018, at the USPS’s Harrisburg, Pennsylvania, processing center.

The upper-left corner of the envelope contained an Antifa symbol that was identical to the

symbol displayed at the top of the letter received by the Winchester Star on June 29, 2018. The

envelope contained a letter that included the same printed symbol at the top. The typed letter

was addressed to “Gettysburg Parade organizers.” The letter read, in full, “Last year it rained so

much we decided to pass on blowing up bombs, driving over people, and slashing viewers with

knives. Our new idea is we are going to put bombs into stores to disrupt this celebration of a war

to keep men in chains. Cancel the flying of the confederate flags and post it on Facebook, then

we will leave you alone. Don’t and someone is going to die.”

                                                 11
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 12 of 104 Pageid#: 128




       22.      After reviewing the contents of the aforementioned threatening letters with

members of the CCBF BOD, and reviewing board meeting minutes, your affiant determined

there was information in the 2018 threat letters that was specifically discussed at CCBF board

meetings in 2018.

             a. At the CCBF board meeting on April 29, 2018, the board decided to prohibit

spectators from bringing backpacks into the 2018 Cedar Creek Battlefield reenactment event.

SHAFFER advised your affiant that the board decided a limited number of items would be

allowed, such as diaper bags and purses. The threat letter received by the Winchester Star on

June 29, 2018, specifically noted that a diaper bag could be used to bring a destructive device

into the reenactment.

             b. At CCBF board meetings on November 5, 2017; March 3, 2018; and April 29,

2018, the board discussed the option of only allowing invited spectators to attend the 2018 Cedar

Creek Battlefield reenactment. In interviews, CCBF board members stated that the plan to deny

access to the general public was not publicly announced by CCBF. The threat letter received by

the Winchester Star on June 29, 2018, warned that, “If you won’t stop this celebration of slavery

than maybe we need to hurt the participants to stop it instead of just the visitors.” In the threat

letter received by BUCHHEISTER on July 2, 2018, the writer warned that, “Since we can’t seem

to get you to stop this celebration of a war to keep men in chains, maybe if we go after your

volunteers that help out you will stop this.” CCBF board members advised your affiant that

these threats suggested the writer of the letters was familiar with their plan to close the event to

members of the general public.

                                                 12
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 13 of 104 Pageid#: 129




             c. At the CCBF board meeting on March 3, 2018, the board discussed the option of

hiring private security for the 2018 Cedar Creek Battlefield reenactment event. The board also

discussed the possibility of having the Frederick County, Virginia, Sheriff’s Office (FCSO) assist

with security at the event. SHAFFER advised your affiant that the board asked FCSO to provide

hand-held metal detectors for use at the 2018 reenactment. In the letter received by

BUCHHEISTER on July 2, 2018, the writer stated, “We now have plastic bombs, so metal

detectors are useless!” When interviewed, two board members advised your affiant that the

potential use of metal detectors was discussed at a board meeting in 2018, and they believed the

writer of the threat letter seemed to be familiar with their plan to use the metal detectors.

       23.      In the threatening letter received by the CCBF on October 10, 2018, the writer

threatened to kill specific individuals, stating, “Or we might kill Dr. Stan Hirschberg, or Tim,

Pat, or a few volunteers.” Based on witness interviews, your affiant learned that the individual

identified as “Tim” is not publicly associated with the CCBF as a board member or employee.

This individual worked as a volunteer at the CCBF visitor’s center in 2018. When interviewed,

multiple CCBF board members stated that the writer of the letter seemed to be familiar with the

daily operations of the visitor’s center during 2018, based on the identification of “Tim” in the

letter. Based on interviews and a review of CCBF records, your affiant is aware that the CCBF

is a small organization with one full-time employee, twelve members of the BOD, and a small

number of volunteers.

       24.      In the letter received by CCBF on October 10, 2018, the writer mentioned that

“Pat” continued to open up the CCBF visitor’s center store, despite the previous threats to burn it

                                                 13
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 14 of 104 Pageid#: 130




down. PATRICK KEHOE (KEHOE) is the CCBF’s only full-time employee, and he was

responsible for operating the visitor’s center during the summer months of 2018. KEHOE

advised your affiant that very few people were aware that he opened the CCBF visitor’s center

building, on a limited basis, after the threats received in late June 2018. One of the individuals

who was aware that KEHOE continued to open the visitor’s center on a limited basis was

GERALD DRAKE (DRAKE). KEHOE provided this information to DRAKE at a Civil War

Roundtable meeting in Winchester, Virginia, on October 4, 2018.

       25.     The reference to MOWBRAY in the letter received by CCBF on October 10,

2018, was discussed during multiple witness interviews. In that letter, the writer stated, “You

also have a rat in your place, our information about everything you are or were doing came from

him. Yes, we like real information, but we also hate rats. You might want to get rid of him.

Shawn Mowbray is your rat. We will continue to get information from our other friends.”

Multiple witnesses, including MOWBRAY, stated that MOWBRAY was a volunteer worker at

the CCBF visitor’s center building renovation in 2014, but has not been directly affiliated with

CCBF, in any capacity, since that time. He was not privy to information that was discussed at

CCBF board meetings, and did not spend substantial time at the CCBF visitor’s center.

MOWBRAY presented a petition to the CCBF BOD at a meeting on July 29, 2018, and asked

the board to reconsider its decision to cancel the 2018 Cedar Creek Battle reenactment.

Following his presentation of the petition, MOWBRAY left the board meeting and did not

participate in any further discussions with the board. CCBF board members stated that it was



                                                 14
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 15 of 104 Pageid#: 131




highly unlikely that MOWBRAY could have passed sensitive or private CCBF information to

the writer of the threatening letters, even unwittingly.

       26.     Multiple individuals interviewed revealed that MOWBRAY was involved in an

incident with DRAKE at the 2014 Cedar Creek Battle reenactment. DRAKE and MOWBRAY

both worked as volunteers at the CCBF visitor’s center in 2014, and both were members of the

same Confederate reenactor unit. DRAKE and his friend, DARRELL GRIFFITHS

(GRIFFITHS), were removed from the reenactment unit after the incident involving

MOWBRAY. The incident occurred when an unknown individual provided anonymous

information to DRAKE and GRIFFITHS that their unit commander, DUFFY MILLER

(MILLER), planned to sneak into the reenactment without paying the entry fee. KEHOE advised

your affiant that MOWBRAY was later suspected of being the individual who provided the

anonymous information. Based on the information, DRAKE and GRIFFITHS created posters

and placed them around the battlefield property and in the CCBF visitor’s center. The posters

advertised MILLER’s intentions to sneak into the event, and encouraged other reenactors to stop

him. MILLER learned about the posters, became upset, and removed DRAKE and GRIFFITHS

from his unit. After DRAKE and GRIFFITHS were removed from their unit, MOWBRAY

continued to participate in the annual Cedar Creek Battle reenactment, including the 2017 event.

However, he did not volunteer to work for CCBF after 2014. MOWBRAY advised your affiant

that he was shocked to learn that his name was included in the threatening letter. He stated that

the 2014 incident with DRAKE and GRIFFITHS was the only time he has been involved in a

controversy at the Cedar Creek Battlefield reenactment.

                                                 15
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 16 of 104 Pageid#: 132




        27.     CCBF records and multiple witness interviews confirmed that DRAKE worked in

the CCBF visitor’s center as a volunteer in May and June 2018. Multiple witnesses advised that

DRAKE was very interested in discussions between board members and KEHOE while they

were present together in the CCBF visitor’s center. Following the discovery of the pipe bomb in

2017, KEHOE occasionally made jokes about future Cedar Creek events that were similar to the

“blast” comment that was made in the letter received by BUCHHEISTER on July 2, 2018.

Witnesses observed that DRAKE may have been present in the visitor’s center when KEHOE

made such jokes. CCBF records documenting the presence of volunteers in the visitor’s center

revealed that DRAKE was present with KEHOE on multiple days during May and June of 2018.

These events suggest DRAKE may have received information from KEHOE that was later used

to draft the threatening letters.

        28.     DRAKE has not participated in the battle reenactment at Cedar Creek since he

was removed from his reenactor unit in 2014. However, he volunteered at the Cedar Creek

reenactment in 2016 and 2017. He worked in the reenactor registration tent at the 2017 event,

and because he was a volunteer, had access to the entire event. The reenactor registration tent

was located outside the battlefield property, in a large field to the northeast of the battlefield.

The registration tent opened on Wednesday, October 11, 2017, and closed at approximately

12:00pm on Saturday, October 14, 2017. SHAFFER and her daughters volunteered to work in

the spectator parking lot for the 2017 event, as they have for several consecutive years. When

interviewed, SHAFFER noted that she is not a close friend of DRAKE, but believed he would



                                                  16
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 17 of 104 Pageid#: 133




definitely be familiar with her daughters because they have volunteered at the past several Cedar

Creek reenactments.

       29.     DRAKE had one registered vehicle at the time of the Cedar Creek battle

reenactment in October 2017, a blue 2017 Hyundai Tucson, Virginia license plate number

BLKPWD. The vehicle color was designated by Hyundai as “Caribbean Blue,” and physical

surveillance has revealed that it is a very distinctive shade of blue. A civilian drone operator

provided the FBI with video footage captured during the Cedar Creek reenactment weekend in

2017. Surveillance camera video footage from a business near the battlefield property was also

provided to the FBI. On the drone video footage, a vehicle closely resembling DRAKE’s was

observed parked next to the reenactor registration tent during the evening hours on Friday,

October 13, 2017. SHAFFER confirmed that she observed DRAKE at this registration tent

during the afternoon or evening hours of October 13, 2017. The business’s surveillance camera

footage showed a similar vehicle entered the battlefield property gate at approximately 2:57pm

on Saturday, October 14, 2017. The drone video footage showed that this same vehicle was

parked inside the battlefield property at approximately 3:10pm. The pipe bomb was discovered

at approximately 3:40pm. The reenactor registration tent was taken down at approximately

9:00am on Saturday, October 14, 2017, and registration was moved to the CCBF visitor’s center.

The registration closed completely at approximately 12:00pm. The vehicle observed on the

business’s surveillance camera footage, similar in appearance to DRAKE’s vehicle, traveled

from the direction of the visitor’s center building as it approached the entrance to the battlefield

gate at approximately 2:57pm.

                                                 17
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 18 of 104 Pageid#: 134




       30.     In September 2004, DRAKE was an inmate at the jail in Auglaize County, Ohio.

On September 14, 2004, the Auglaize County Sheriff’s Office submitted a report to the FBI

Cleveland Field Office, documenting an incident that occurred in the jail on September 13, 2004.

Officers at the jail discovered a series of drawings in the possession of another inmate, who

advised that the drawings were made by DRAKE. DRAKE later confirmed to jail officials that

he created the drawings to convince the other inmate that he was familiar with explosives.

DRAKE created eight pages of hand-drawn diagrams of explosive devices, including pipe

bombs, a grenade, a propane bomb, a Coleman fuel bomb, and a CO2 cartridge bomb. The pipe

bomb diagrams were similar to the pipe bomb discovered at the Cedar Creek Battle reenactment

in 2017. The diagrams created by DRAKE included a mercury switch, gunpowder, BBs added

to the gunpowder for additional shrapnel, and a rocket launcher igniter. Although a rocket

launcher igniter was not found with the pipe bomb discovered at Cedar Creek, the threatening

letter received by the Winchester Star on June 29, 2018, referenced a “rocket launch wire,” and

seemed to suggest that the pipe bomb included one. The Cedar Creek pipe bomb did contain a

mercury switch, smokeless powder, and BBs. The drawings included hand-written instructions

on how to manufacture the various explosive devices, and the exact materials that should be

used. DRAKE noted that the pipe nipple should be “black iron” rather than galvanized pipe,

which is consistent with the appearance of the pipe nipple used for the Cedar Creek pipe bomb.

The instructions for the pipe bomb device included statements that the pipe nipple and end caps

should be bought or stolen. After reviewing the drawings and written instructions, it is your

affiant’s belief that DRAKE appeared to be familiar with the construction of pipe bombs,

                                                18
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 19 of 104 Pageid#: 135




precisely how they should be manufactured, and methods the manufacturer could use to avoid

being identified. These drawings are shown below (see Figure E):




Figure E




                                             19
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 20 of 104 Pageid#: 136




                                      20
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 21 of 104 Pageid#: 137




                                      21
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 22 of 104 Pageid#: 138




                                      2222
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 23 of 104 Pageid#: 139




                                      23
                                      23
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 24 of 104 Pageid#: 140




                                      244
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 25 of 104 Pageid#: 141




                                      255
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 26 of 104 Pageid#: 142




                                      26
                                      26
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 27 of 104 Pageid#: 143




                                      2277
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 28 of 104 Pageid#: 144




       31.     In 2003, DRAKE was investigated by the St. Mary’s, Ohio, Police Department

(SMPD). DRAKE and his estranged wife lived in Port Huron, Michigan, at the time. A review

of the SMPD investigative file regarding DRAKE revealed that he was suspected of sending

multiple pieces of correspondence to the Auglaize County (Ohio) Prosecutor. These items

included a falsified polygraph report; a fabricated statement from his estranged wife that

included a forged signature of the estranged wife, a forged Notary signature, and a forged Notary

stamp; and a fabricated letter from the Port Huron Police Department (PHPD). The falsified

polygraph report was created using the letterhead of the Michigan State Police (MSP), and

included the majority of the actual polygraph report that was completed by MSP. Portions of the

report were fabricated, including the statements that DRAKE made during his post-polygraph

interview. The fabricated letter from the PHPD was created using actual PHPD letterhead, and

was addressed to the Auglaize County Prosecuting Attorney. The typed letter was written to

appear as though an anonymous member of the PHPD wanted to provide the Auglaize County

prosecutor with additional information that was being withheld by PHPD investigators. The

letter writer stated that DRAKE’s estranged wife had previous problems with child neglect and

lost her daughter for a period of time because of child neglect. The writer stated that the letter

was put through a Xerox machine, so no efforts should be made to positively identify the writer.

Your affiant believes this statement was made to suggest that no fingerprints would be located on

the letter. Per the investigative file, the PHPD detective assisting SMPD with the investigation



                                                 28
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 29 of 104 Pageid#: 145




of DRAKE confirmed that the letter was created by someone outside the PHPD, and did not

include accurate statements regarding DRAKE’s estranged wife.

       32.     On August 28, 2003, PHPD officers executed a search warrant at DRAKE’s

residence in Fort Gratiot, Michigan. During the search, items were discovered that suggested

DRAKE was responsible for creating the falsified polygraph report and the fabricated statement

from his estranged wife. A printed copy of the Local & State section of the Times Herald

newspaper of Port Huron, Michigan, dated November 16, 2002, was also located in DRAKE’s

residence. On the left side of the page, an article appeared to document that DRAKE’s estranged

wife, SUSAN JO DRAKE, pleaded guilty to first degree child abuse and first degree child

endangerment. PHPD investigators reviewed the actual Local & State section of the Times

Herald for November 16, 2002, and discovered that the article regarding DRAKE’s estranged

wife was not there. Investigators believed DRAKE removed the actual article on the left side of

the page and replaced it with the fabricated article about SUSAN JO DRAKE.

       33.     PHPD and SMPD investigators concluded that DRAKE utilized a computer to

fabricate documents using the actual letterhead of law enforcement and government agencies,

created false statements with forged Notary signatures and stamps, and completely altered a

newspaper page by replacing an actual article with a fabricated article about his estranged wife.

Investigators believed DRAKE participated in these activities as a way to exonerate himself in

the investigation. Based on the aforementioned investigative conclusions, it is your affiant’s

belief that DRAKE could have used similar techniques and methods to produce the threatening

letters described in the preceding paragraphs. It is your affiant’s belief that the Antifa symbols,

                                                 29
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 30 of 104 Pageid#: 146




as well as the content of the letters, may have been used to disguise the writer’s true identity and

add legitimacy to the threats.

       34.     On February 3, 2018, an email was sent from email address csaduck@yahoo.com

to JORDAN RYAN (RYAN), a high school student in Virginia. RYAN confirmed that the

email was sent to him by DRAKE. DRAKE and RYAN worked together as volunteers at the

Sky Meadows State Park in Virginia. While working together on February 3, 2018, RYAN and

DRAKE discussed the Civil War reenactment hobby and how participation in it was declining.

DRAKE mentioned to RYAN that he had some “funny” articles on his cellular telephone

regarding the 2017 Cedar Creek Battle reenactment. DRAKE claimed the articles were found on

the internet. The articles were captured as photographs on DRAKE’s cellular telephone, and he

sent the email to RYAN with the photographs attached to the body of the email. The

photographs appeared to be taken of three different newspaper clippings. The first newspaper

clipping included an actual letter to the editor of the Winchester Star newspaper that was printed

in the Winchester Star on October 26, 2017. The letter to the editor described the events

surrounding the Cedar Creek Battle reenactment in October 2017. The other two articles

included in the email appeared to be completely fabricated by erasing actual newspaper articles

and replacing them with fake articles. These articles described events at the 2017 Cedar Creek

Battlefield reenactment that never occurred. The fabricated events included multiple deaths and

injuries from pipe bomb explosions and sniper fire. Investigators have been unable to locate

these fabricated articles on the Internet. Your affiant has reviewed the list of media members

who were present at the 2017 Cedar Creek Battle reenactment, and the Associated Press (AP)

                                                 30
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 31 of 104 Pageid#: 147




writer and photographer identified on these fabricated articles were not included on the media

list.

        35.    Witness interviews and online research by investigators revealed that DRAKE

utilizes the user name “csaduck” for online accounts with Reddit.com and eBay.com. A review

of the online posts of “csaduck” on Reddit.com, and the eBay.com account of “csaduck,”

revealed that DRAKE is a model rocket enthusiast. The threatening letter received by the

Winchester Star newspaper on June 29, 2018, included a reference to rocket launch wire on the

pipe bomb found at Cedar Creek in 2017. The drawings created by DRAKE while he was in jail

in Ohio in 2004 also included a rocket launch igniter.

        36.    A review of the online posts of “csaduck” on Reddit.com also revealed an interest

in black powder weapons and the creation of black powder loads for weapons used at Civil War

reenactments. In these posts, “csaduck” described his method of using a software program to

create labels for these black powder loads that are accurate for the Civil War period. This post,

believed to be made in 2018, suggests that DRAKE remains interested in participating in other

Civil War battle reenactments. His lack of participation in the Cedar Creek Battlefield

reenactment, however, suggests that he may have a negative attitude toward the event, possibly

due to the incident with MOWBRAY in 2014. Witnesses familiar with the Cedar Creek

reenactment have stated that although DRAKE worked as a volunteer at the 2016 and 2017

reenactments, he has not participated as a battle reenactor since 2014.




                                                31
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 32 of 104 Pageid#: 148




        37.    Additional online posts by “csaduck” on Reddit.com, revealed that DRAKE is

interested in becoming involved with World War II reenactments. In approximately October

2018, DRAKE posted the statement, “Looking to get into WW2 since Civil War is dying out.”

        38.    Additional online reviews of Reddit.com posts by “csaduck” revealed that in

approximately December 2017, DRAKE posted the statement, “If anyone looks online for the

Gettysburg Remembrance Parade on YouTube, the participants in the Parade look as old as the

original Civil War Veterans!” Based on this statement, your affiant believes DRAKE has

viewed video footage of the 2017 parade and was aware of the substantial rain that fell during

the event. The rain at the event was mentioned in the threatening letter received by the CCBF on

October 10, 2018, and the letter received by the office of the Gettysburg mayor on November 2,

2018.

        39.    In November 2018, Sprint provided records indicating it was the service provider

for cellular telephone number 540-247-5799 from the date the account was activated, October 9,

2015, until the date the account was cancelled, October 22, 2018. In January 2019, AT&T

Wireless provided records indicating it became the service provider for cellular telephone

number 540-247-5799 on October 22, 2018. Based on witness interviews, DRAKE left a note on

the outside door of the CCBF visitor’s center in July or August 2018. The note was addressed to

“Pat,” and requested information regarding the status of the visitor’s center hours. DRAKE

included telephone number 540-247-5799 on the note as his contact information. KEHOE also

provided your affiant with the same telephone number for DRAKE, indicating it was the contact

telephone number CCBF had on file for him. Call data records previously provided by Sprint

                                               32
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 33 of 104 Pageid#: 149




indicated telephone number 540-247-5799 was in frequent contact with a telephone number

utilized by DARRELL GRIFFITHS, noted previously to be a close friend of DRAKE. Call data

records provided by AT&T Wireless indicated similar telephonic contacts after October 22,

2018, suggesting DRAKE continued to use the same telephone number when he changed cellular

service providers. Based on this information, it is your affiant’s belief that DRAKE has utilized

cellular telephone number 540-247-5799 from October 9, 2015, through December 18, 2018.

Consumer Cellular, a reseller and billing provider for AT&T Wireless, provided records on

March 22, 2019. These records indicated that the cellular device assigned telephone number

540-247-5799 was a Samsung Galaxy J7 (32GB), serial number 358601090506141. Consumer

Cellular records indicated the subscriber for telephone number 540-247-5799 was GERALD

DRAKE, residence address 163 Dairy Corner Place, Apartment 2, Winchester, Virginia 22602,

and the cellular account was listed as active.

       40.     On January 31, 2019, a search warrant was served on Sprint, requesting

information regarding the cell tower and antenna face (also known as “sectors”) through which

communications were sent and received by DRAKE’s cellular telephone account between

September 1, 2017 and October 22, 2018. On February 11, 2019, a search warrant was served on

AT&T Wireless, requesting information regarding the cell tower and antenna face through which

communications were sent and received by DRAKE’s cellular telephone account between

October 22, 2018, and December 11, 2018. The responsive cell-site records provided by Sprint

and AT&T Wireless were analyzed to determine the approximate physical location of DRAKE’s

cellular telephone from September 1, 2017, through December 11, 2018.

                                                 33
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 34 of 104 Pageid#: 150




        41.    In July 2019, Google provided records indicating telephone number 540-247-

5799 was associated with Google user account 729181418986, which was created on March 10,

2015. The name listed on this account was GERALD DRAKE, with an email address listed as

csaduck@gmail.com. On August 1, 2019, a search warrant was served on Google, requesting

information associated with Google user account 729181418986. In response, Google provided

records which included location data associated with the account. These records were also

analyzed to determine the approximate physical location of DRAKE’s cellular telephone from

September 1, 2017, through November 30, 2017, and from June 1, 2018, through December 11,

2018.

        42.    Physical surveillance, Virginia Department of Motor Vehicles (DMV) records,

bank records, and telephone subscriber records have identified DRAKE’s residence address as

163 Dairy Corner Place, Apartment 2, Winchester, Virginia 22602.

        43.    As described previously, nine threat letters were mailed between September 21,

2017, and December 4, 2018. Five of these letters were postmarked at the USPS’s Northern

Virginia processing center, located in Merrifield, Virginia. Two of the letters were postmarked

at the USPS’s Baltimore, Maryland, processing center, and the final two letters were postmarked

at the USPS’s Harrisburg, Pennsylvania, processing center. Based on the postmark locations and

discussions with United States Postal Inspectors, your affiant is aware of the potential geographic

regions from which the letters were likely mailed, and that they were likely mailed within one or

two days of the respective postmark dates. The location of the pipe bomb discovery is precisely

known in this investigation. Based on witness interviews, your affiant believes the pipe bomb

                                                34
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 35 of 104 Pageid#: 151




was placed in the sutler tent within 30 hours of its discovery. In order to determine whether

DRAKE could have mailed each of the threat letters, the approximate locations of DRAKE’s

cellular telephone were compared to the likely locations that the letters were mailed, during the

timeframes in which they were likely mailed.

       44.      The first threat letter was postmarked on September 21, 2017, at the USPS’s

Northern Virginia processing center.

             a. USPS provided your affiant with a map that shows the geographic region that is

processed at the Northern Virginia center. That map is shown below as Figure F. Per USPS,

letters mailed from a post office or public collection box (blue box) within the blue boundaries

shown on Figure F will be postmarked at the Northern Virginia processing center.

             b. On Figure F, your affiant added the approximate location of DRAKE’s cellular

telephone on the dates and times noted, based on the aforementioned cell-site records provided

by Sprint. At approximately 6:33pm on September 21, 2017, DRAKE’s cellular telephone was

located near Dulles International Airport in Virginia. This information was corroborated by

United States government records that indicated DRAKE boarded an Air France flight at Dulles

International Airport on September 21, 2017.




                                                35
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 36 of 104 Pageid#: 152




Figure F




           c. Figure F also shows that Winchester, Virginia, and DRAKE’s residence, are

located within the territory covered by the USPS Northern Virginia processing center. As the

nine threat letters were postmarked in three different states, your affiant believes the writer

intended to mail the letters in varying geographical locations in order to increase the difficulty in

identifying the writer. Therefore, although the letter could have been placed in a mailbox near

Winchester, Virginia, your affiant believes it is significant that DRAKE traveled over fifty miles

from his residence on the date the first threat letter was postmarked.

           d. Figure G shows the location data provided by Google for DRAKE’s cellular

telephone on September 21, 2017. The data was provided in Excel spreadsheets as latitudinal

and longitudinal coordinates. The provided data was then uploaded into the Google Earth

                                                 36
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 37 of 104 Pageid#: 153




application for analysis and visual depiction. When the data is displayed in the Google Earth

application, red “X”s represent location data that was determined by global positioning system

(GPS) technology, blue pins represent location data that was determined by Wi-Fi technology,

and green pins represent location data that was determined by cellular technology. Colored

circles around each location point represent the display radius for each point, which is an

estimated area in which the cellular telephone is believed to be located. In reviewing the data,

your affiant concluded that the cellular points provide a general, approximate location, the Wi-Fi

points provide relatively accurate location data, and the GPS points provide extremely accurate

location data. These conclusions were based on comparison of the location data with physical

surveillance logs, known geographical and physical features (i.e. roads, businesses, residences,

and buildings), known purchase transactions by DRAKE, surveillance video footage, and witness

interviews.




Figure G




                                                37
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 38 of 104 Pageid#: 154




           e. Analysis of the data displayed in Figure G revealed that DRAKE left his

residence, traveled east, and arrived in the vicinity of Dulles International Airport. Figure H

provides a visual depiction of the location data when the Google Earth application is zoomed in

around the Dulles International Airport area.




Figure H



                                                38
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 39 of 104 Pageid#: 155




           f. The Google location data points depicted in Figure H are corroborated by the

aforementioned Sprint cell-site records and the United States government records that indicated

DRAKE boarded an Air France flight at Dulles International Airport on September 21, 2017.

The data points shown at 5:25:14pm, 5:25:57pm, and 5:56:00pm suggest DRAKE traveled to an

area east of the airport prior to arriving at the airport. Figure I shows a zoomed in depiction of

these points. Based on these location points, it appears that DRAKE was located in a retail area

that included a Kohl’s store and a Giant supermarket store.




                                                 39
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 40 of 104 Pageid#: 156




            g. A Google search for USPS blue box locations and a review of Google Maps

images revealed a blue box was located on the sidewalk outside of the Virginia ABC store

located between the Giant and the Kohl’s. These locations have been added to the figure by your

affiant, and are not part of the Google data or the Google Earth application.


            h. Based on the location data, DRAKE appeared to be within the geographical area

covered by the USPS Northern Virginia processing center until his flight departed on September

21, 2017.


Figure I




                                                40
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 41 of 104 Pageid#: 157




       45.      The second and third threat letters were postmarked on November 2, 2017, at the

USPS’s Northern Virginia processing center.


             a. Sprint cell-site location data for DRAKE’s cellular telephone on November 1,

2017, the day before these letters were postmarked, has been added by your affiant to the USPS

geographical boundary map and is depicted in Figure J.


       Figure J




             b. Figure K shows the Google location data points for DRAKE’s cellular telephone

for the entire day of November 1, 2017. Your affiant has included time stamps for a small

number of the data points to provide context to DRAKE’s movement, and to allow comparison

with the Sprint cell-site records shown in Figure J.
                                                41
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 42 of 104 Pageid#: 158




Figure K




           c. Records provided by Wells Fargo bank revealed DRAKE made a credit card

purchase at Home Goods, store number 317, on November 1, 2017. Figure L depicts the Google

location records when zoomed in around the Home Goods store located at 20020 Ashbrook

Commons Plaza, Ashburn, Virginia 20147. A Google search revealed this is the location of



                                             42
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 43 of 104 Pageid#: 159




Home Goods store number 317. The credit card purchase records were used by your affiant to

corroborate the location data provided by Google for November 1, 2017.


Figure L




           d. A complete review of the location data for DRAKE’s cellular telephone on

November 1, 2017, revealed it was within the geographical territory covered by the USPS

Northern Virginia processing center throughout the day, and DRAKE appeared to travel over

fifty miles from his residence on the day prior to the postmark date of the second and third threat

letters. Cell-site location records provided by Sprint, and location records provided by Google,


                                                43
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 44 of 104 Pageid#: 160




show that DRAKE’s cellular telephone was located in the vicinity of Winchester, Virginia, on

November 2, 2017.


       46.      The fourth and fifth threat letters were postmarked on June 26, 2018, at the USPS

Baltimore, Maryland, processing center.


             a. Figure M is a boundary map provided by USPS for the Baltimore center. Your

affiant has added the approximate location of two cell-site data points provided by Sprint for

DRAKE’s cellular telephone on June 25, 2018, the day before the letters were postmarked.


Figure M




                                                44
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 45 of 104 Pageid#: 161




           b. Figure N shows a visual depiction of the Google location data for DRAKE’s

cellular telephone on June 25, 2018. The location data included in this figure appears to show

that DRAKE traveled from Winchester, Virginia, to Hagerstown, Maryland, and then returned to

Winchester, Virginia, on the same day.


Figure N




           c. Figure O shows the Google location data when the Google Earth application is

zoomed in around the Hagerstown, Maryland, area. Your affiant has included time stamps for

                                               45
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 46 of 104 Pageid#: 162




several of the data points to provide context to the movement of DRAKE’s cellular telephone in

Hagerstown.


Figure O




           d.   A review of Figure O shows that DRAKE appeared to enter the Hagerstown area

on Interstate 81 at approximately 1:58pm. At approximately 2:09pm, he appeared to be traveling

east on Wilson Boulevard in Hagerstown. At approximately 2:12pm, the data shows that

                                              46
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 47 of 104 Pageid#: 163




DRAKE appeared to turn around and travel west on Wilson Boulevard, ultimately returning to

the vicinity of a Hobby Lobby store located at 1580 Wesel Boulevard, Hagerstown, Maryland, at

approximately 2:19pm.


           e. Figure P shows the Google location data when the Google Earth application is

zoomed in around the area on Wilson Boulevard where DRAKE appeared to turn around at

approximately 2:12pm.


           f. Your affiant conducted an internet search for USPS blue boxes in Hagerstown and

identified a blue box location at 1000 Brinker Drive, Hagerstown, Maryland. The approximate

location of this blue box is shown in Figure P. Your affiant believes it is significant that

DRAKE appeared to enter Hagerstown, drive past the Hobby Lobby to an area more than three

miles away, and then turn around and return to the Hobby Lobby.




Figure P
                                                 47
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 48 of 104 Pageid#: 164




           g. Your affiant observed the USPS blue box located at 1000 Brinker Drive,

Hagerstown, Maryland, on September 23, 2019. A label on the box indicated the daily collection

time for the box is 10:00am, and that the label was printed on August 17, 2016. Discussions

with a USPS Postal Inspector confirmed that letters are typically postmarked on the same day

that they are picked up from a blue box location. This information suggests that a letter mailed

from this box at approximately 2:12pm on June 25, 2018, would likely get collected at

approximately 10:00am on June 26, 2018, and would have been postmarked on June 26, 2018.



                                               48
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 49 of 104 Pageid#: 165




             h. These data points show that DRAKE’s cellular telephone was located in the

vicinity of Hagerstown, Maryland, during the afternoon hours on June 25, 2018, and within the

geographical territory covered by the USPS Baltimore, Maryland, processing center. Cell-site

location records provided by Sprint, and location records provided by Google, show that

DRAKE’s cellular telephone was located in the vicinity of Winchester, Virginia, throughout the

day on June 26, 2018.


       47.      The sixth threat letter was postmarked on June 29, 2018, at the USPS Northern

Virginia processing center.


             a. Figure Q is a boundary map provided by USPS for the Northern Virginia

processing center. Your affiant has added the approximate location of cell-site data points

provided by Sprint for DRAKE’s cellular telephone on June 28, 2018, and June 29, 2018, the day

before and the day the letter was postmarked. These data points show that DRAKE’s cellular

telephone was located in the vicinity of Winchester and Strasburg, Virginia, on June 28, 2018,

and in the vicinity of Winchester, Virginia, on June 29, 2018. Throughout both days, DRAKE’s

cellular telephone appeared to be within the geographical territory covered by the USPS

Northern Virginia processing center.




                                               49
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 50 of 104 Pageid#: 166




Figure Q




           b. Figure R shows a visual depiction of the Google location data for DRAKE’s

cellular telephone on June 28, 2018. The location data included in this figure appears to show

that DRAKE traveled from his residence in Winchester, Virginia, to the Cedar Creek Battlefield

near Middletown, Virginia, and then returned to Winchester, Virginia on the same day. This

data appears to be corroborated by the Sprint cell-site data depicted above in Figure Q.




                                                50
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 51 of 104 Pageid#: 167




Figure R




           c. Figure S shows a visual depiction of the Google location data for DRAKE’s

cellular telephone on June 29, 2018. The location data included in this figure appears to show

that DRAKE traveled from his residence to the USPS Post Office located at 340 N Pleasant

Valley Road, Winchester, Virginia, and then returned to his residence. The data also shows that

DRAKE appeared to be in the Winchester area the entire day. This data appears to be

corroborated by the Sprint cell-site data depicted above in Figure Q.


                                                51
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 52 of 104 Pageid#: 168




Figure S




             d. A review of Figures Q, R, and S above appears to show that DRAKE’s cellular

telephone was located within the territory covered by the USPS Northern Virginia processing

center throughout the day on June 28, 2018, and June 29, 2018.


       48.      The seventh threat letter was postmarked on October 5, 2018, at the USPS

Northern Virginia processing center.




                                               52
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 53 of 104 Pageid#: 169




           a. Cell-site data provided by Sprint, as well as Google location data, indicated that

DRAKE’s cellular telephone was located in the vicinity of Winchester, Virginia, throughout the

day on October 4, 2018. This data is partially corroborated by KEHOE’s statement that he spoke

with DRAKE at a Civil War Roundtable meeting in Winchester, Virginia, on October 4, 2018.

Sprint cell-site data for October 5, 2018, provided two data points for the location of DRAKE’s

cellular telephone. Both data points, captured at 2:34pm, appear to show that DRAKE’s phone

was located in the vicinity of Winchester, Virginia. The location data provided by Google,

however, appears to show that DRAKE traveled away from the Winchester area on October 5,

2018. Figure T shows a visual depiction of the Google location data.




                                               53
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 54 of 104 Pageid#: 170




       Figure T




           b. A review of the data included in Figure T appears to show that DRAKE departed

his residence and arrived in the vicinity of Front Royal, Virginia, at approximately 11:17am. He

departed Front Royal and arrived in in the vicinity of Leesburg, Virginia, at approximately

12:55pm. He then departed Leesburg, Virginia, and arrived in the vicinity of his residence at

approximately 2:01pm.


           c. While in Front Royal, DRAKE appeared to travel to a department store called

Rural King, located at 465 South Street, Front Royal, Virginia. Prior to arriving at this location,

                                                54
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 55 of 104 Pageid#: 171




however, DRAKE appeared to stop for a few moments on East Main Street. This segment of his

trip is depicted in Figure U. DRAKE appeared to arrive on East Main Street at approximately

11:25am, and departed East Main Street at approximately 11:31am, arriving in the vicinity of

South Street (Va-55) by approximately 11:32am.


           d. Your affiant conducted an internet search for USPS blue boxes in Front Royal and

identified a blue box location at 3 East Main Street and another one at 131 East Main Street. The

approximate locations of these blue boxes are shown in Figure U. An investigator involved with

this investigation observed the USPS blue boxes located on East Main Street on September 23,

2019. A label on the box located at 3 East Main Street indicated the daily collection time for the

box is 3:00pm, and that the label was printed on August 22, 2017. A label on the box located at

131 East Main Street indicated the daily collection time for the box is 10:00am, and that the label

was printed on August 22, 2017. This information suggests that a letter mailed at approximately

11:30am on October 5, 2018, from the blue box located at 3 East Main Street on October 5,

2018, would likely have been postmarked on October 5, 2018, and a letter mailed at a similar

time from the blue box located at 131 East Main street would likely have been postmarked on

October 6, 2018.




Figure U


                                                55
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 56 of 104 Pageid#: 172




             e. After reviewing the location data provided by Sprint and Google for DRAKE’s

cellular telephone on October 5, 2018, your affiant concluded that DRAKE appeared to be

located within the geographical territory covered by the USPS Northern Virginia processing

center throughout the day, and traveled to towns away from the Winchester, Virginia, area.


       49.      The eighth threat letter was postmarked on October 31, 2018, at the USPS

Harrisburg, Pennsylvania, processing center.



                                               56
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 57 of 104 Pageid#: 173




           a. Figure V is a boundary map provided by USPS for the Harrisburg processing

center. Your affiant has added the approximate location of several cell-site data points provided

by AT&T Wireless for DRAKE’s cellular telephone on October 30, 2018.


Figure V




           b. Figure W shows a visual depiction of the Google location data for DRAKE’s

cellular telephone on October 30, 2018. Your affiant has included time stamps for several of the

data points to provide context to the movement of DRAKE’s cellular telephone. The location

data included in this figure appears to show that DRAKE traveled north from his residence in

Winchester, Virginia, to Chambersburg, Pennsylvania, traveled south to Hagerstown, Maryland,

                                               57
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 58 of 104 Pageid#: 174




and then returned to Winchester, Virginia, on the same day. This data appears to be corroborated

by the AT&T Wireless cell-site data depicted above in Figure V.


Figure W




           c. Figure X shows the Google location data when the Google Earth application is

zoomed in around the Chambersburg, Pennsylvania, area. A review of the data depicted in

Figure X shows that DRAKE appeared to arrive in the vicinity of Chambersburg at


                                              58
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 59 of 104 Pageid#: 175




approximately 12:01pm, traveled around the west side of the town and arrived near the

downtown area at approximately 12:15pm. DRAKE then appeared to travel east toward

Interstate 81 and appeared to be south of Chambersburg at approximately 12:38pm.


Figure X




           d. Figure Y shows the Google location data when the Google Earth application is

zoomed in around the downtown area of Chambersburg, Pennsylvania.




                                              59
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 60 of 104 Pageid#: 176




Figure Y




           e. A review of the location data depicted in Figure Y shows that DRAKE arrived in

the vicinity of the Southgate Mall at approximately 12:21pm. He appeared to remain in this area

until approximately 12:28pm, before traveling east toward Interstate 81.


           f. Your affiant conducted an internet search for USPS blue boxes in Chambersburg,

Pennsylvania, and identified a box located on the sidewalk in front of the Family Dollar store,

221 Southgate Mall, Chambersburg, Pennsylvania. On September 9, 2019, an investigator

involved with this investigation observed this blue box located at 221 Southgate Mall. The label
                                                60
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 61 of 104 Pageid#: 177




on the box indicated the daily collection time was 10:00am, and that the label was printed on

February 24, 2015. Based on this information, your affiant believes that a letter mailed at this

blue box location at approximately 12:21pm on October 30, 2018, would likely be postmarked at

the USPS Harrisburg processing center on October 31, 2018.


             g. After reviewing the Google location data for DRAKE’s cellular telephone on

October 30, 2018, your affiant believes it is significant that DRAKE appeared to travel directly

from his residence to Chambersburg, Pennsylvania, remained in the downtown area near a USPS

blue box for a short period of time, and then departed Chambersburg and traveled south to

Hagerstown, Maryland.


             h. After reviewing these data points your affiant concluded that DRAKE appeared to

be located within the geographical territory covered by the Harrisburg processing center on

October 30, 2018. A review of AT&T Wireless cell-site data and Google location data revealed

that DRAKE’s cellular telephone was located in the vicinity of Winchester, Virginia, throughout

the day on October 31, 2018.


       50.      The ninth threat letter was postmarked on December 4, 2018, at the USPS

Harrisburg, Pennsylvania, processing center.


             a. Figure Z is a boundary map provided by USPS for the Harrisburg processing

center. Your affiant has added the approximate location of several cell-site data points provided

by AT&T Wireless for DRAKE’s cellular telephone on December 3, 2018, the day before the

letter was postmarked.
                                                61
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 62 of 104 Pageid#: 178




Figure Z




           b. Figure AA shows a visual depiction of the Google location data for DRAKE’s

cellular telephone on December 3, 2018. Your affiant has included time stamps for several of

the data points to provide context to the movement of DRAKE’s cellular telephone. The location

data included in this figure appears to show that DRAKE traveled north from his residence in

Winchester, Virginia, to Chambersburg, Pennsylvania, traveled south to Hagerstown, Maryland,

and then returned to Winchester, Virginia, on the same day. This data appears to be partially

corroborated by the AT&T Wireless cell-site data depicted above in Figure Z.


                                               62
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 63 of 104 Pageid#: 179




Figure AA




            c. Figure BB shows the Google location data when the Google Earth application is

zoomed in around the Chambersburg, Pennsylvania, area. A review of the data depicted in

Figure BB shows that DRAKE appeared to arrive in the vicinity of Chambersburg, via Interstate

81, at approximately 5:34pm, traveled around the west side of the town, and stopped briefly near

the intersection of Warm Spring Road and Lincoln Highway. DRAKE then appeared to travel



                                               63
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 64 of 104 Pageid#: 180




back to Interstate 81 via a similar route. By approximately 6:05pm, DRAKE appeared to be

traveling south on Interstate 81, away from Chambersburg.


Figure BB




            d. Figure CC shows the Google location data when the Google Earth application is

zoomed in around the intersection of Warm Spring Road (Va-995) and Lincoln Highway (US-

30). At approximately 5:48pm and 5:49pm, DRAKE appeared to be located in the vicinity of

Sunnyway Foods, 49 Warm Spring Road, Chambersburg, Pennsylvania.
                                              64
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 65 of 104 Pageid#: 181




            e. On September 9, 2019, an investigator involved with this investigation observed

the front sidewalk area at Sunnyway Foods and observed a USPS blue box. The label on the box

indicated the daily collection time was 9:30am, and that the label was printed on August 8, 2013.

Based on this information, your affiant believes that a letter mailed at this blue box location at

approximately 5:48pm on December 3, 2018, would likely be postmarked at the USPS

Harrisburg processing center on December 4, 2018.


Figure CC




                                                 65
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 66 of 104 Pageid#: 182




             f. After reviewing the Google location data for DRAKE’s cellular telephone on

December 3, 2018, your affiant believes it is significant that DRAKE appeared to travel directly

from his residence to Chambersburg, Pennsylvania, traveled to a relatively remote grocery store

near a USPS blue box for a short period of time, and then departed Chambersburg and traveled

south to Hagerstown, Maryland. Your affiant also reviewed all of the location data provided by

Google, which included the time periods from September 1, 2017, through November 30, 2017,

and from June 1, 2018, through December 11, 2018. The only two times DRAKE appeared to be

located in the vicinity of Chambersburg, Pennsylvania, were October 30, 2018, and December 3,

2018, both of which were one day prior to the postmark dates of threat letters.


             g. After reviewing these data points, your affiant concluded that DRAKE appeared

to be located within the geographical territory covered by the Harrisburg processing center on

December 3, 2018. A review of AT&T Wireless cell-site data and Google location data revealed

that DRAKE’s cellular telephone was located in the vicinity of Winchester, Virginia, throughout

the day on December 4, 2018.


       51.      As previously stated, the pipe bomb discovery occurred at the Cedar Creek

Battlefield on October 14, 2017.


             a. A witness who observed the pipe bomb, a very short time after its discovery,

advised your affiant that he placed a 911 call at approximately 3:41pm. Figure DD shows the

Google location data for DRAKE’s cellular telephone from 3:07pm until 4:10pm, on October 14,

2017. By comparing the drone video footage and photographs to the Google Earth imagery

                                                66
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 67 of 104 Pageid#: 183




included in Figure DD, your affiant has included an approximately location where the pipe bomb

was discovered.




Figure DD




            b. In reviewing this location data, your affiant believes it is significant that from

approximately 3:07pm to 3:36pm DRAKE appeared to be in the vicinity of, but across a small

gravel road from, the sutler tents where the pipe bomb was discovered. From approximately

3:36pm until 3:46pm, DRAKE appeared to be located on the opposite side of the sutler tent area.

                                                 67
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 68 of 104 Pageid#: 184




This information suggests that DRAKE possibly walked through the sutler tent area and

remained near the tents until approximately 3:46pm.


             c. The data then shows that DRAKE appeared to walk along the small road that

traveled northwest away from the sutler tent area. He remained on this road from approximately

3:46pm until approximately 3:50pm.


             d. The next data point, provided as 4:06pm, shows that DRAKE was still near the

small gravel road, but had returned to the vicinity of the sutler tent area. Between 4:07pm and

4:09pm, DRAKE appeared to return to his vehicle and exited the battlefield grounds at

approximately 4:10pm. Video surveillance footage from a neighboring business appears to

corroborate this movement of DRAKE as he exited the battlefield in his vehicle.


       52.      During physical surveillance conducted on November 8, 2018, DRAKE was

observed at a storage unit located at 170 Cole Lane, Winchester, Virginia. This storage unit was

observed to be a part of a large storage facility called Route 7 Self Storage.


             a. Your affiant reviewed all Google location data provided and determined that

DRAKE was located at this storage facility on four occasions: October 11, 2017; June 27, 2018;

September 29, 2018; and November 8, 2018. Your affiant believes it is potentially significant

that DRAKE was present at the storage facility three days prior to the Cedar Creek Battlefield

reenactment event in 2017.




                                                 68
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 69 of 104 Pageid#: 185




             b. Records maintained by Route 7 Self Storage identified DRAKE’s storage unit

number as 227.


             c. On September 24, 2019, an explosives canine search was conducted along the

exterior perimeter of storage unit 227. A positive canine alert was observed by the canine

handler during this search.


       53.      Based on the information presented in the preceding paragraphs, your affiant

believes there is probable cause to believe that DRAKE is responsible for mailing the threatening

communications through the USPS, in violation of 18 U.S.C. § 876(c), and attempting and

threatening to use a weapon of mass destruction, in violation of 18 U.S.C. § 2332a(a). Based on

my knowledge and experience, and conversations with law enforcement bomb technicians, it is

your affiant’s belief that the pipe bomb meets the definition of a “destructive device,” as defined

in 18 U.S.C. § 921(a)(4)(A), in that the device was an explosive bomb. It is also your affiant’s

belief that DRAKE attempted and threatened to use a pipe bomb against persons and property

within the United States, and the mail or any facility of interstate or foreign commerce was used

in furtherance of the offense; such property was used in interstate or foreign commerce or in an

activity that affected interstate or foreign commerce; and, the offense, or the results of the

offense, affected or would have affected interstate or foreign commerce. The discovery of the

pipe bomb and the threats to employ bombs (or other destructive devices) affected and would

have affected interstate commerce. For example, following the discovery of the pipe bomb on

Saturday, October 14, 2017, the events scheduled for the following day were cancelled for the


                                                 69
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 70 of 104 Pageid#: 186




general public. The ability of the sutlers, several of whom traveled to Virginia from other states,

to engage in commerce was significantly diminished when the general public was denied access

to the scheduled events on Sunday, October 15, 2017. These sutlers were denied any opportunity

to engage in commerce at the Cedar Creek Battlefield reenactment in 2018, due to the complete

cancellation of the event. This cancellation was a direct effect of the threatening letters and the

discovery of the pipe bomb. There is also probable cause to search the PREMISES described in

Attachments A-1 and A-2, for evidence of these crimes as further described in Attachment B-1;

and search the DEVICE described in Attachment A-3, for evidence of these crimes as further

described in Attachment B-2.

                                         TECHNICAL TERMS


       54.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


             a. Internet: The Internet is a global network of computers and other electronic

devices that communicate with each other. Due to the structure of the Internet, connections

between devices on the Internet often cross state and international borders, even when the

devices communicating with each other are in the same state.


             b. Storage medium: A storage medium is any physical object upon which computer

data can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-

ROMs, and other magnetic or optical media.



                                                 70
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 71 of 104 Pageid#: 187




              c. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication through radio

signals. These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional “land line” telephones. A wireless

telephone usually contains a “call log,” which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and

phone numbers in electronic “address books;” sending, receiving, and storing text messages and

e-mail; taking, sending, receiving, and storing still photographs and moving video; storing and

playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the Internet. Wireless telephones

may also include global positioning system (“GPS”) technology for determining the location of

the device.


        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS


       55.       Based on my training, experience, and research, and from consulting the

manufacturer’s technical specifications available online at http://www.samsung.com, I know that

the DEVICE has capabilities that allow it to serve as a wireless telephone, digital camera, GPS

navigation device, audio and video player, and provides Internet connectivity via cellular and

Wi-Fi technology. In my training and experience, examining data stored on devices of this type




                                                 71
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 72 of 104 Pageid#: 188




can uncover, among other things, evidence that reveals or suggests who possessed or used the

device.


          56.      Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


          57.      As described above and in Attachment B-1, this application seeks permission to

search for records that might be found on the PREMISES, in whatever form they are found. One

form in which the records might be found is data stored on a computer’s hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).


          58.      Probable cause. I submit that if a computer or storage medium is found on the

PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, for at least the following reasons:


                a. Based on my knowledge, training, and experience, I know that computer files or

                   remnants of such files can be recovered months or even years after they have been

                   downloaded onto a storage medium, deleted, or viewed via the Internet.

                   Electronic files downloaded to a storage medium can be stored for years at little

                   or no cost. Even when files have been deleted, they can be recovered months or
                                                   72
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 73 of 104 Pageid#: 189




            years later using forensic tools. This is so because when a person “deletes” a file

            on a computer, the data contained in the file does not actually disappear; rather,

            that data remains on the storage medium until it is overwritten by new data.


         b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

            slack space—that is, in space on the storage medium that is not currently being

            used by an active file—for long periods of time before they are overwritten. In

            addition, a computer’s operating system may also keep a record of deleted data in

            a “swap” or “recovery” file.


         c. Wholly apart from user-generated files, computer storage media—in particular,

            computers’ internal hard drives—contain electronic evidence of how a computer

            has been used, what it has been used for, and who has used it. To give a few

            examples, this forensic evidence can take the form of operating system

            configurations, artifacts from operating system or application operation, file

            system data structures, and virtual memory “swap” or paging files. Computer

            users typically do not erase or delete this evidence, because special software is

            typically required for that task. However, it is technically possible to delete this

            information.


         d. Similarly, files that have been viewed via the Internet are sometimes

            automatically downloaded into a temporary Internet directory or “cache.”



                                              73
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 74 of 104 Pageid#: 190




       59.      Forensic evidence. As further described in Attachment B-1, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

PREMISES because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

                Virtual memory paging systems can leave traces of information on the storage

                medium that show what tasks and processes were recently active. Web browsers,

                e-mail programs, and chat programs store configuration information on the

                storage medium that can reveal information such as online nicknames and

                passwords. Operating systems can record additional information, such as the

                attachment of peripherals, the attachment of USB flash storage devices or other

                external storage media, and the times the computer was in use. Computer file

                systems can record information about the dates files were created and the

                sequence in which they were created, although this information can later be

                falsified.




                                                 74
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 75 of 104 Pageid#: 191




         b. As explained herein, information stored within a computer and other electronic

            storage media may provide crucial evidence of the “who, what, why, when,

            where, and how” of the criminal conduct under investigation, thus enabling the

            United States to establish and prove each element or alternatively, to exclude the

            innocent from further suspicion. In my training and experience, information

            stored within a computer or storage media (e.g., registry information,

            communications, images and movies, transactional information, records of

            session times and durations, internet history, and anti-virus, spyware, and

            malware detection programs) can indicate who has used or controlled the

            computer or storage media. This “user attribution” evidence is analogous to the

            search for “indicia of occupancy” while executing a search warrant at a residence.

            The existence or absence of anti-virus, spyware, and malware detection programs

            may indicate whether the computer was remotely accessed, thus inculpating or

            exculpating the computer owner. Further, computer and storage media activity

            can indicate how and when the computer or storage media was accessed or used.

            For example, as described herein, computers typically contain information that

            log computer user account session times and durations, computer activity

            associated with user accounts, electronic storage media that connected with the

            computer, and the IP addresses through which the computer accessed networks

            and the internet. Such information allows investigators to understand the

            chronological context of computer or electronic storage media access, use, and

                                             75
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 76 of 104 Pageid#: 192




            events relating to the crime under investigation. Additionally, some information

            stored within a computer or electronic storage media may provide crucial

            evidence relating to the physical location of other evidence and the suspect. For

            example, images stored on a computer may both show a particular location and

            have geolocation information incorporated into its file data. Such file data

            typically also contains information indicating when the file or image was created.

            The existence of such image files, along with external device connection logs,

            may also indicate the presence of additional electronic storage media (e.g., a

            digital camera or cellular phone with an incorporated camera). The geographic

            and timeline information described herein may either inculpate or exculpate the

            computer user. Last, information stored within a computer may provide relevant

            insight into the computer user’s state of mind as it relates to the offense under

            investigation. For example, information within the computer may indicate the

            owner’s motive and intent to commit a crime (e.g., internet searches indicating

            criminal planning), or consciousness of guilt (e.g., running a “wiping” program to

            destroy evidence on the computer or password protecting/encrypting such

            evidence in an effort to conceal it from law enforcement).

         c. A person with appropriate familiarity with how a computer works can, after

            examining this forensic evidence in its proper context, draw conclusions about

            how computers were used, the purpose of their use, who used them, and when.



                                             76
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 77 of 104 Pageid#: 193




         d. The process of identifying the exact files, blocks, registry entries, logs, or other

              forms of forensic evidence on a storage medium that are necessary to draw an

              accurate conclusion is a dynamic process. While it is possible to specify in

              advance the records to be sought, computer evidence is not always data that can

              be merely reviewed by a review team and passed along to investigators. Whether

              data stored on a computer is evidence may depend on other information stored on

              the computer and the application of knowledge about how a computer behaves.

              Therefore, contextual information necessary to understand other evidence also

              falls within the scope of the warrant.


         e. Further, in finding evidence of how a computer was used, the purpose of its use,

              who used it, and when, sometimes it is necessary to establish that a particular

              thing is not present on a storage medium. For example, the presence or absence

              of counter-forensic programs or anti-virus programs (and associated data) may be

              relevant to establishing the user’s intent.


         f.   I know that when an individual uses a computer to draft a threatening letter, the

              individual’s computer will generally serve both as an instrumentality for

              committing the crime, and also as a storage medium for evidence of the crime.

              The computer is an instrumentality of the crime because it is used as a means of

              committing the criminal offense. The computer is also likely to be a storage

              medium for evidence of crime. From my training and experience, I believe that a


                                                77
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 78 of 104 Pageid#: 194




                computer used to commit a crime of this type may contain: data that is evidence

                of how the computer was used; data that was sent or received; notes as to how the

                criminal conduct was achieved; records of Internet discussions about the crime;

                and other records that indicate the nature of the offense.


       60.      Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking, imaging is the taking of a complete

electronic picture of the computer’s data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded

on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:


             a. The time required for an examination. As noted above, not all evidence takes the

                form of documents and files that can be easily viewed on site. Analyzing

                evidence of how a computer has been used, what it has been used for, and who

                has used it requires considerable time, and taking that much time on premises

                could be unreasonable. As explained above, because the warrant calls for forensic

                electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

                examine storage media to obtain evidence. Storage media can store a large


                                                 78
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 79 of 104 Pageid#: 195




                volume of information. Reviewing that information for things described in the

                warrant can take weeks or months, depending on the volume of data stored, and

                would be impractical and invasive to attempt on-site.


             b. Technical requirements. Computers can be configured in several different ways,

                featuring a variety of different operating systems, application software, and

                configurations. Therefore, searching them sometimes requires tools or knowledge

                that might not be present on the search site. The vast array of computer hardware

                and software available makes it difficult to know before a search what tools or

                knowledge will be required to analyze the system and its data on the Premises.

                However, taking the storage media off-site and reviewing it in a controlled

                environment will allow its examination with the proper tools and knowledge.


             c. Variety of forms of electronic media. Records sought under this warrant could be

                stored in a variety of storage media formats that may require off-site reviewing

                with specialized forensic tools.


       61.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted



                                                   79
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 80 of 104 Pageid#: 196




scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.


                                BIOMETRIC ACCESS TO DEVICE(S)


       62.     It is requested that this warrant permit law enforcement agents to obtain from the

person of DRAKE (but not any other individuals present at the PREMISES at the time of

execution of the warrant) the compelled display of any physical biometric characteristics (such

as fingerprint/thumbprint or facial characteristics) necessary to unlock any device(s), including

the DEVICE, requiring such biometric access subject to seizure pursuant to this warrant for

which law enforcement has reasonable suspicion that the aforementioned person(s)' physical

biometric characteristics will unlock the device(s). The grounds for this request are as follows:

       63.     I know from my training and experience, as well as from information found in

publicly available materials published by device manufacturers, that many electronic devices,

particularly newer mobile devices and laptops, offer their users the ability to unlock the device

through biometric features in lieu of a numeric or alphanumeric pass code or password. These

biometric features include fingerprint scanners, facial recognition features, and iris recognition

features. Some devices offer a combination of these biometric features, and the user of such

devices can select which features they would like to utilize.

       64.     If a device is equipped with a fingerprint scanner, a user may enable the ability to

unlock the device through his or her fingerprints. For example, Apple offers a feature called

"Touch ID," which allows a user to register up to five fingerprints that can unlock a device.


                                                 80
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 81 of 104 Pageid#: 197




Once a fingerprint is registered, a user can unlock the device by pressing the relevant finger to

the device's Touch ID sensor, which is found in the round button (often referred to as the "home"

button) located at the bottom center of the front of the device. The fingerprint sensors found on

devices produced by other manufacturers have different names but operate similarly to Touch

ID.

       65.     If a device is equipped with a facial-recognition feature, a user may enable the

ability to unlock the device through his or her face. For example, this feature is available on

certain Android devices and is called "Trusted Face." During the Trusted Face registration

process, the user holds the device in front of his or her face. The device's front-facing camera

then analyzes and records data based on the user's facial characteristics. The device can then be

unlocked if the front-facing camera detects a face with characteristics that match those of the

registered face. Facial recognition features found on devices produced by other manufacturers

(such as Apple's "Face ID") have different names but operate similarly to Trusted Face.

       66.     If a device is equipped with an iris-recognition feature, a user may enable the

ability to unlock the device with his or her irises. For example, on certain Microsoft devices, this

feature is called "Windows Hello." During the Windows Hello registration, a user registers his

or her irises by holding the device in front of his or her face. The device then directs an infrared

light toward the user's face and activates an infrared-sensitive camera to record data based on

patterns within the user's irises. The device can then be unlocked if the infrared-sensitive camera

detects the registered irises. Iris-recognition features found on devices produced by other

manufacturers have different names but operate similarly to Windows Hello.

                                                 81
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 82 of 104 Pageid#: 198




       67.     In my training and experience, users of electronic devices often enable the

aforementioned biometric features because they are considered to be a more convenient way to

unlock a device than by entering a numeric or alphanumeric passcode or password. Moreover, in

some instances, biometric features are considered to be a more secure way to protect a device's

contents. This is particularly true when the users of a device are engaged in criminal activities

and thus have a heightened concern about securing the contents of a device.

       68.     As discussed in this affidavit, your affiant has reason to believe that one or more

digital devices will be found during the search. The passcode or password that would unlock the

device(s) subject to search under this warrant currently is not known to law enforcement. Thus,

law enforcement personnel may not otherwise be able to access the data contained within the

device(s), making the use of biometric features necessary to the execution of the search

authorized by this warrant.

       69.     I also know from my training and experience, as well as from information found

in publicly available materials including those published by device manufacturers, that biometric

features will not unlock a device in some circumstances even if such features are enabled. This

can occur when a device has been restarted, inactive, or has not been unlocked for a certain

period. For example, Apple devices cannot be unlocked using Touch ID when: (1) more than 48

hours has elapsed since the device was last unlocked; or, (2) when the device has not been

unlocked using a fingerprint for 8 hours and the pass code or password has not been entered in

the last 6 days. Similarly, certain Android devices cannot be unlocked with Trusted Face if the

device has remained inactive for four hours. Biometric features from other brands carry similar

                                                 82
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 83 of 104 Pageid#: 199




restrictions. Thus, in the event law enforcement personnel encounter a locked device equipped

with biometric features, the opportunity to unlock the device through a biometric feature may

exist for only a short time.

       70.     Due to the foregoing, if law enforcement personnel encounter any device(s) that

are subject to seizure pursuant to this warrant and may be unlocked using one of the

aforementioned biometric features, this warrant permits law enforcement personnel to obtain

from the aforementioned person(s) the display of any physical biometric characteristics (such as

fingerprint/thumbprint or facial characteristics) necessary to unlock any device(s), including to

press or swipe the fingers (including thumbs) of the aforementioned person(s) to the fingerprint

scanner of the device(s) found at the PREMISES; (2) hold the device(s) found at the PREMISES

in front of the face of the aforementioned person(s) to activate the facial recognition feature;

and/or (3) hold the device(s) found at the PREMISES in front of the face of the aforementioned

person(s) to activate the iris recognition feature, for the purpose of attempting to unlock the

device(s) in order to search the contents as authorized by this warrant.

       71.     The proposed warrant does not authorize law enforcement to require that the

aforementioned person(s) state or otherwise provide the password, or identify specific biometric

characteristics (including the unique finger(s) or other physical features) that may be used to

unlock or access the device(s). Nor does the proposed warrant authorize law enforcement to use

the fact that the warrant allows law enforcement to obtain the display of any biometric

characteristics to compel the aforementioned person(s) to state or otherwise provide that

information. However, the voluntary disclosure of such information by the aforementioned

                                                 83
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 84 of 104 Pageid#: 200




person(s) would be permitted under the proposed warrant. To avoid confusion on that point, if

agents in executing the warrant ask any of the aforementioned person( s) for the password to any

device(s), or to identify which biometric characteristic (including the unique finger(s) or other

physical features) unlocks any device(s), the agents will not state or otherwise imply that the

warrant requires the person to provide such information, and will make clear that providing any

such information is voluntary and that the person is free to refuse the request.

                                       LOCATION OF DEVICE

        72.    During physical surveillance in the vicinity of 163 Dairy Corner Place,

Winchester, Virginia, on October 1, 2019, your affiant observed a vehicle registered to DRAKE.

Your affiant has observed DRAKE in the vicinity of this residence as recently as October 4,

2019.

        73.    Based on physical surveillance and analysis of the location data from Google and

AT&T Wireless, DRAKE appears to have the DEVICE on or near his person most of the time.

Based on this information, and DRAKE’s known residence in Winchester, Virginia, your affiant

believes the DEVICE will be located within the Western District of Virginia at the time of

execution of the requested search warrant.

                                         CONCLUSION


        74.    I submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachments A-1 and A-2, and seize the items described in Attachment

B-1; and search the DEVICE described in Attachment A-3, and seize the items described in

Attachment B-2.
                                                 84
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 85 of 104 Pageid#: 201




                                                  Respectfully submitted,

                                                  /s/ Steven W. Duke
                                                  Steven W. Duke
                                                  Special Agent
                                                  Federal Bureau of Investigation



      Received by reliable electronic means and sworn and attested to by telephone on
            15th day of October 2019.
      this ______




      _________________________________________
      ______
          ________
                _________________
                               ____
                               ____
                               __ ____
                                    ____
                                       ____
                                         _ ___
      UNITED
      UNIT
         IT
         ITE             MAGISTRATE
          TED STATES MAGIS    STR  ATE JUDGE
                               TRATE
                               TRATAT   JUDG
                                        JU




                                             85
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 86 of 104 Pageid#: 202




                                      ATTACHMENT A-1

                                     Property to be searched


       The property to be searched is 163 Dairy Corner Place, Apartment 2, Winchester,

Virginia 22602, further described as a white, two-story, farm-style house with a metal roof. 163

Dairy Corner Place is located on a lot southeast of the intersection of Dowell J Circle and Dairy

Corner Place. The house is sub-divided into four apartments. When the house is viewed from

Dairy Corner Place, there are two front doors on the first floor. The door on the left, when

viewed from Dairy Corner Place, is the entrance to Apartment 2. A black number “2” is

displayed on the door, and a white “163” is displayed to the right of the door.




                                                 1
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 87 of 104 Pageid#: 203




                                      2
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 88 of 104 Pageid#: 204




                                      3
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 89 of 104 Pageid#: 205




                                      ATTACHMENT A-2

                                     Property to be searched


       The property to be searched is 170 Cole Lane, Unit 227, Winchester, Virginia 22602,

further described as a storage unit with a red door, red gutters above the door along the roofline,

and beige columns separating the unit from adjacent units. The red door contains a beige “227”

on the upper right corner. Another “227” is posted in black letters just above the red door. 170

Cole Lane is located approximately one-quarter mile south of the intersection of Cole Lane and

Berryville Pike (Va-7). Unit 227 is one of numerous storage units arranged in ten rows of units,

and is located on the fourth row from the left when viewed from Cole Lane.




                                                 1
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 90 of 104 Pageid#: 206




                                      2
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 91 of 104 Pageid#: 207




                                      3
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 92 of 104 Pageid#: 208




                                   ATTACHMENT A-3

                                  Property to be searched


       The DEVICE to be searched is a Samsung Galaxy J7 (32GB), serial number

358601090506141, assigned telephone number 540-247-5799. Agents executing this warrant are

authorized to seize the DEVICE wherever it may be located, regardless of whether the DEVICE

is inside the PREMISES, including from the person of GERALD DRAKE and/or any vehicle

that agents have probable cause to believe that therein GERALD DRAKE has stored the

DEVICE.




                                             1
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 93 of 104 Pageid#: 209




                                     ATTACHMENT B-1

                                     Property to be seized


      1.      All evidence and records relating to violations of 18 U.S.C. § 876(c) and 18

U.S.C. § 2332a(a), and those violations involving GERALD DRAKE, including:


           a. Complete and incomplete explosive devices or destructive devices to include

              remnants of previously functioned devices.


           b. All explosives or explosive materials designated as high explosives, low

              explosives, blasting agents, consumer pyrotechnics, display pyrotechnics or traces

              of such materials.


           c. All unmixed chemical powders, liquids, gels, or other organic and inorganic

              materials that, when combined, can or can be intended to produce an explosive

              device, destructive device, or explosive material commonly referred to as a

              Homemade Explosive ("HME").


           d. Packaging or containers of explosives or explosive materials including, but not

              limited to, tubes, crates, bins, boxes and other containers. Placards, materials

              safety data sheets, or other documentation included with the packaging of

              commercially manufactured explosive materials.



                                                1
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 94 of 104 Pageid#: 210




         e. Containers used, or intended to be used, to confine or conceal explosives or

            destructive devices comprised of wood, metal, cardboard, cloth, plastic or other

            inorganic material. Pipe nipples, end caps, or end plugs made from wood, metal,

            cardboard or plastic. Compressed gas containers, ordnance containers (i.e.

            grenade hulls) and other improvised containers.


         f. Fusing and/or firing materials to include, but not limited to, commercially

            manufactured or improvised pyrotechnic fuse, safety fuse, quick match, Visco

            fuse, cannon fuse of any color, electric match, or other improvised fusing

            materials. Filaments, flash bulbs, rocket motor fuses, blasting caps, electric or

            electronic detonators and their related wiring (comprised of copper, aluminum, or

            other metals), dual conductor wire, single and multi-strand wires, tape, wire

            connectors, shrink tube relays, switches, improvised switches, batteries and/or

            other power sources.


         g. Switches or device "trigger mechanisms" to include, but not limited to,

            temperature, infrared, motion, trip wire, barometric pressure, light sensing, dark

            sensing, or sound. Command wire or other command operated switches such as

            pagers, modems, cordless telephones, cellular telephones, key fobs, remote

            control vehicle or other radio frequency (RF) switches, time delay

            (microprocessor, digital IC, mechanical, resistors and capacitors) and all safe arm

                                              2
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 95 of 104 Pageid#: 211




            delay components. Improvised delay systems such as cigarettes or matches/

            lighters.


         h. Tools commonly used in the manufacture of destructive devices including, but not

            limited to, glues and adhesives, tape, cutting devices, pliers, vices, containers,

            glues, glue guns and their related adhesives. Vices, pliers, grinders, drills, drill

            bits, screw drivers, mallets, hammers, wrenches, dies, cutting implements,

            soldering irons, circuit testers, pipe cutters and dies, wire cutters and crimpers.


         i. Implements and tools that may contain the residue of explosives or explosive

            chemicals such as miscellaneous trash, waste bins, barrels, bags, bowls,

            glassware, spoons, funnels, strainers, mixing implements, vacuums (and their

            bags) and personal protective gear such as clothing materials, face shields,

            glasses, plastic suits, gloves and respirators.


         j. Projectiles and related materials added as shrapnel to explosive or destructive

            devices to include, but not limited to, ball bearings, BBs, nuts, nails, tacks, darts,

            metal fragments, and the components of firearms ammunition.


         k. Documentation related to the purchase, possession, sale, or use of explosives,

            explosive materials, or destructive devices (including components of such

            devices) including, but not limited to, pricing sheets, sales receipts, bills of lading,

                                               3
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 96 of 104 Pageid#: 212




            price tags, or logs. Currency in the form of cash, check, money order, or other

            real and tangible proceeds or assets from the sale or intended purchase of

            explosive materials or destructive devices.


         l. Manuals or other literature relating to the assembly, manufacture and/or function

            of explosives or explosives device including, but not limited to, books, pamphlets,

            drawings, sketches, diagrams, photographs, or photocopies whether contained on

            paper in handwritten form, typed, photocopied or printed or stored on computer

            printouts, magnetic tape, cassette, disk, diskette, photo-optical devices, faxes,

            photographic film or any other medium.


         m. Records and information relating to the e-mail accounts csaduck@gmail.com and

            csaduck@yahoo.com.


         n. Records and information related to Cedar Creek Battlefield Foundation, any

            current or former members of the Cedar Creek Battlefield Foundation, Cedar

            Creek Battle Reenactment, Gettysburg Remembrance Day parade, the Winchester

            Star, the Gettysburg Times, Shawn Mowbray, and/or John Buchheister.


         o. Records and information related to Antifa, to include symbols, literature, and

            photographs.




                                              4
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 97 of 104 Pageid#: 213




            p. Office supplies used to draft and mail correspondence, including printers, copy

               machines, scanners, printer paper, envelopes, and stamps.


            q. Records which provide information regarding the physical location of GERALD

               DRAKE between September 1, 2017, and December 11, 2018, including receipts,

               notes, photographs, videos, bank statements, and calendars.


            r. Records of communications between GERALD DRAKE and any co-conspirators.


       2.       Computers or storage media used as a means to commit the violations described

above, including mailing threatening communications, in violation of 18 U.S.C. § 876(c), and

attempted use of weapons of mass destruction, in violation of U.S.C. § 2332a(a).


       3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


            a. evidence of who used, owned, or controlled the COMPUTER at the time the

               things described in this warrant were created, edited, or deleted, such as logs,

               registry entries, configuration files, saved usernames and passwords, documents,

               browsing history, user profiles, email, email contacts, “chat,” instant messaging

               logs, photographs, and correspondence;



                                                 5
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 98 of 104 Pageid#: 214




         b. evidence of software that would allow others to control the COMPUTER, such as

            viruses, Trojan horses, and other forms of malicious software, as well as evidence

            of the presence or absence of security software designed to detect malicious

            software;


         c. evidence of the lack of such malicious software;


         d. evidence indicating how and when the computer was accessed or used to

            determine the chronological context of computer access, use, and events relating

            to crime under investigation and to the computer user;


         e. evidence indicating the computer user’s state of mind as it relates to the crime

            under investigation;


         f. evidence of the attachment to the COMPUTER of other storage devices or similar

            containers for electronic evidence;


         g. evidence of counter-forensic programs (and associated data) that are designed to

            eliminate data from the COMPUTER;


         h. evidence of the times the COMPUTER was used;


         i. passwords, encryption keys, and other access devices that may be necessary to

            access the COMPUTER;

                                              6
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 99 of 104 Pageid#: 215




             j. documentation and manuals that may be necessary to access the COMPUTER or

                to conduct a forensic examination of the COMPUTER;


             k. records of or information about Internet Protocol addresses used by the

                COMPUTER;


             l. records of or information about the COMPUTER’s Internet activity, including

                firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

                web pages, search terms that the user entered into any Internet search engine, and

                records of user-typed web addresses;


             m. contextual information necessary to understand the evidence described in this

                attachment.


        4.      Routers, modems, and network equipment used to connect computers to the

Internet.


        As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).



                                                 7
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 100 of 104 Pageid#: 216




        The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

 or other high speed data processing devices performing logical, arithmetic, or storage functions,

 including desktop computers, notebook computers, cellular telephones, tablets, server computers,

 and network hardware.


        The term “storage medium” includes any physical object upon which computer data can

 be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

 other magnetic or optical media.


        This warrant authorizes a review of electronic storage media and electronically stored

 information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

 instrumentalities described in this warrant. The review of this electronic data may be conducted

 by any government personnel assisting in the investigation, who may include, in addition to law

 enforcement officers and agents, attorneys for the government, attorney support staff, and

 technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or

 copied electronic data to the custody and control of attorneys for the government and their

 support staff for their independent review.




                                                  8
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 101 of 104 Pageid#: 217




                                       ATTACHMENT B-2

                                       Property to be seized


       1.      All evidence and records relating to violations of 18 U.S.C. § 876(c) and 18

 U.S.C. § 2332a(a), and those violations involving GERALD DRAKE, including:


            a. Documentation related to the purchase, possession, sale, or use of explosives,

               explosive materials, or destructive devices (including components of such

               devices) including, but not limited to, pricing sheets, sales receipts, bills of lading,

               price tags, or logs.


            b. Manuals or other literature relating to the assembly, manufacture and/or function

               of explosives or explosive devices.


            c. Records and information relating to the e-mail accounts csaduck@gmail.com and

               csaduck@yahoo.com.


            d. Records and information related to Cedar Creek Battlefield Foundation, any

               current or former members of the Cedar Creek Battlefield Foundation, Cedar

               Creek Battle Reenactment, Gettysburg Remembrance Day parade, the Winchester

               Star, the Gettysburg Times, Shawn Mowbray, and/or John Buchheister.


            e. Records and information related to Antifa, to include symbols, literature, and

               photographs.
                                                  1
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 102 of 104 Pageid#: 218




          f. Records which provide information regarding the physical location of GERALD

             DRAKE between September 1, 2017, and December 11, 2018, including

             electronic receipts, notes, photographs, videos, electronic bank statements, and

             calendars.


          g. Records of communications between GERALD DRAKE and any co-conspirators.


          h. evidence of who used, owned, or controlled the DEVICE at the time the things

             described in this warrant were created, edited, or deleted, such as logs, registry

             entries, configuration files, saved usernames and passwords, documents, browsing

             history, user profiles, email, email contacts, “chat,” instant messaging logs,

             photographs, and correspondence;


          i. evidence of software that would allow others to control the DEVICE, such as

             viruses, Trojan horses, and other forms of malicious software, as well as evidence

             of the presence or absence of security software designed to detect malicious

             software;


          j. evidence of the lack of such malicious software;


          k. evidence indicating how and when the DEVICE was accessed or used to

             determine the chronological context of access, use, and events relating to crime

             under investigation and to the DEVICE user;

                                               2
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 103 of 104 Pageid#: 219




          l. evidence indicating the DEVICE user’s state of mind as it relates to the crime

             under investigation;


          m. evidence of the attachment to the DEVICE of other storage devices or similar

             containers for electronic evidence;


          n. evidence of counter-forensic programs (and associated data) that are designed to

             eliminate data from the DEVICE;


          o. evidence of the times the DEVICE was used;


          p. passwords, encryption keys, and other access devices that may be necessary to

             access the DEVICE;


          q. records of or information about Internet Protocol addresses used by the DEVICE;


          r. records of or information about the DEVICE’s Internet activity, including firewall

             logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,

             search terms that the user entered into any Internet search engine, and records of

             user-typed web addresses;


          s. contextual information necessary to understand the evidence described in this

             attachment.




                                              3
Case 5:19-mj-00057-JCH Document 3-1 Filed 10/15/19 Page 104 of 104 Pageid#: 220




        This warrant authorizes a review of electronic storage media and electronically stored

 information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

 instrumentalities described in this warrant. The review of this electronic data may be conducted

 by any government personnel assisting in the investigation, who may include, in addition to law

 enforcement officers and agents, attorneys for the government, attorney support staff, and

 technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or

 copied electronic data to the custody and control of attorneys for the government and their

 support staff for their independent review.




                                                  4
